COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-06-243-CV





IN RE JOHN M. O'QUINN	RELATOR



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

The court has considered real party in interest Robert A. Higley’s emergency motion to reconsider stay and emergency motion for oral argument.  The motion to reconsider is 
GRANTED
 and the motion for oral argument is 
DENIED
.

It is ORDERED that 
the stay of the trial court proceedings ordered by this court on July 12, 2006, in cause number 2004-60322-393, styled 
John M. O’Quinn, Individually v. Houston Alliance, et al.
, pending in the 393
rd
 District Court of Denton County, Texas is hereby lifted. 

It is further ORDERED that relator's petition for writ of mandamus is 
DENIED
.

Relator shall pay all costs of this original proceeding, for which let execution issue.

PER CURIAM





PANEL A:  GARDNER, HOLMAN, and MCCOY, JJ.



DELIVERED:  July 13, 2006

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.